UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 17, 2014 (January 15, 2014) CĪON Investment Corporation (Exact Name of Registrant as Specified in Charter) Maryland 000-54755 45-3058280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On January 15, 2014, the board of directors (the “Board”) of CĪON Investment Corporation (“CĪON”) declared one cash distribution of $0.030100 per share and a second cash distribution of $0.039375 per share.Both distributions will be paid on February 5, 2014, the first to shareholders of record on January 15, 2014 and the second to shareholders of record on February 4, 2014. Thesecond cash distribution of $0.039375 per share includes four additional distribution days through February 4, 2014 in connection with CĪON'schange from semi-monthly to weekly closings on the sale of shares pursuant to its continuous public offering. In addition, on January 15, 2014, the Board declared three regular weekly cash distributions of $0.013895 per share each. All of the regular weekly cash distributions of $0.013895 per share will be paid on February 26, 2014 to shareholders of record on February 11, February 18 and February 25, 2014. A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Press release datedJanuary 17, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CĪON Investment Corporation Date: January 17, 2014 By: /s/ Michael A. Reisner Co-President and Co-Chief Executive Officer EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Press release dated January 17, 2014
